Citation Nr: 0311880	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from November 1947 to April 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of left ankle strain and denied TDIU.  The veteran limited 
his appeal to that rating decision to the denial of TDIU.  

In a November 1998 rating decision, the RO reduced the 
veteran's 60 percent rating for postgastrectomy syndrome from 
60 percent to 40 percent and also denied service connection 
for a right knee disorder.  In an April 1999 rating decision, 
service connection for a coronary disorder secondary to 
service-connected postgastrectomy syndrome was denied.  In an 
April 2002 rating decision, an increased rating for 
postgastrectomy syndrome was denied.  The veteran did not 
appeal any of these rating decisions.  

A 2002 statement from Dr. Kipfer, notes a diagnosis of 
chronic laryngitis secondary to acid reflux.  The RO should 
determine whether this is an informal claim for secondary 
service connection.

In June 2002, the veteran testified at a personal hearing 
before the undersigned at the RO.  


REMAND

The issue before the Board is entitlement to TDIU.  The Board 
ordered additional development, requesting that the veteran's 
medical records be obtained from the Social Security 
Administration (SSA).  The Board has received additional 
evidence.  In light of Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d _, Nos. 02-7304, -
7305, -7316 (May 1, 2003), the case must be remanded.  

In addition, in March 2003, the Board received a VA Form 10-
5345, Request For And Consent To Release Of Medical Records 
Protected by 38 U. S. C. 7332.  On that form, the veteran 
authorized the release of hospital and outpatient records 
from the Mount Vernon, Missouri VA medical facility.  In the 
attached correspondence, he indicated that he wanted this 
medical evidence to be obtained in support of his appeal.  In 
compliance with the Veterans Claims Assistance Act (VCAA), VA 
must obtain this evidence.  Likewise, the RO should undertake 
any other development it deems necessary pursuant to VCAA.

The veteran is informed that if there is outstanding relevant 
evidence, he must submit it to the RO.

Accordingly, this matter is Remanded for the following 
actions:

1.  The RO should obtain all outstanding, 
relevant hospitalization and treatment 
records from the Mount Vernon, Missouri 
VA medical facility.  These records 
should be associated with the claims 
file.  

2.  The RO should comply with VCAA 
directives.

3.  The veteran is informed that if there 
is outstanding relevant evidence besides 
the records being obtained in Paragraph 
#1 of this Remand, he must submit it to 
the RO.

4.  Thereafter, the RO should consider 
the veteran's claim for TDIU in light of 
all of the evidence, including the SSA 
records and any evidence obtained in 
conjunction with this remand.  If upon 
completion of the requested actions, the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


